Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), dated April 26, 2005 in a proceeding pursuant to CPLR article 75. The order, among other things, denied petitioner’s application to hold respondent in contempt and granted the cross motion of respondent for leave to renew his prior motion for partial vacatur of the arbitration award.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present — Gorski, J.P., Martoche, Smith and Pine, JJ.